Title: To Thomas Jefferson from Richard Price, 3 August 1789
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Hackney Aug 3d 1789

The Bearer of this and the parcel that accompanies it is a Gentleman who belongs to my congregation in this village and one of my nearest neighbours. The late accounts from Paris have so interested him as to determine him to visit it, and I hope he will find his journey agreeable to him.
I cannot express the gratitude I feel to you for your letter by Ld. Dare, and for the kind attention with which you have honoured me by the accounts you have sent me in your four letters of the origin, progress, and completion of one of the most important revolutions that have ever taken place in the world. A Revolution that must astonish Europe; that Shakes the foundation of despotic power; and that probably will be the commencement of a general reformation in the governments of the world which hitherto have been little better than usurpations on the rights of mankind, impediments to the progress of human improvement, and contrivances for enabling a few grandees to oppress and enslave the rest of mankind. Glorious patriots! How has my heart been with them? And how ardently do I wish they may finish the great work they have begun in a manner that shall be most honourable to themselves and most beneficial to that world to which they are giving an example.—In a Note which I sent to Count, now the Marquis de Mirabeau, by Mr. Morgan, I observe to him that the Last Step in the progress of human improvement will probably be the Separation of religion and matters of Speculation from the interference of civil power. The united States of America have happily taken this Step. It cannot, I Suppose, be at present attempted in France without too much danger; but it seems likely to be gained there long before it will be gained in England.—Indeed the Patriots in France pay us too great a compliment by Speaking of us, as I find they do, as their model, and considering themselves as imitating us. I Scarcely believe we are capable of making Such an exertion as the French nation is now making with a Spirit and unanimity altogether wonderful. We are duped by the forms of liberty. A representation so partial as to be almost a mockery and so venal as to be little better than a nusance bears the name of a real representation. Our Patriots are vicious men, and their opposition in general is nothing but a vile Struggle for power and its emoluments. It is happy for the people of France at this crisis that they have no forms to deceive  them, and that their Struggle is with absolute power avowed, and not with a power apparently limitted but really absolute in consequence of an undue influence which overturns the constitution and Spreads corruption thro’ every corner of the kingdom.
You may be sure that what is passing in France cannot be very agreeable to the Courtiers and Tories in this country. They must be apprehensive that an example so striking may provoke the friends of liberty here to greater zeal in their endeavours to bring about a reformation of abuses so palpable as to be incapable of being defended, and particularly to gain the only Stable Security of public liberty; I mean a representation render’d fair and independent by frequent elections, the exclusion of placemen, and an extension of the rights of election.
I hope the people of France have no more violent Struggles to go through. Should this happen they will have gained liberty more easily than any people ever did. The national Assembly has indeed a great work to do. They are building up a constitution for 27 millions of people, and I expect that it will be an excellent one because formed by enlighten’d men in an enlighten’d country with the lights and examples of the American and English constitutions to assist them. May no jealousies arise. May wisdom and virtue descend from heaven to guide them.
Mr. Morgan was much obliged to you for your civilities to him. I should have writ to you by him, but I thought you were gone to America.
In consequence of your desire that I would convey to you some tracts on the Socinian doctrine, I desire your acceptance of the volume of Sermons and the pamphlets that accompany this letter. The first part of Dr. Priestley’s letters I cannot immediately get; but it shall be sent to you by the first opportunity. The pamphlet entitled Two Schemes of a Trinity &c. is reckoned by the Socinians one of the best of all the publications in favour of their doctrine. You will see that Dr. Priestley and I differ much, but we do it with perfect respect for one another. He is a materialist and fatalist and we published some years ago a correspondence on these Subjects. But I must conclude. Accept again Dear Sir of my thanks for the honour you have done me by your correspondence, and of every kind and respectful Sentiment which can be entertained by one man for another. I am ever Yours,

Richd Price


I am doubtful whether I ever sent you a Sermon which I deliver’d last year to the Supporters of a college lately establish’d by  my Friends here for improving education. I have therefore added it to the other pamphlets. There are some passages in it that seem to be suitable to the present times; but I can Scarcely expect you should employ your time in reading it.

